Citation Nr: 9918480	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  94-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for sinus arrhythmia and 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

REMAND

The veteran served on active duty from January 1957 to July 
1961.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 1992 RO decision which denied service 
connection for sinus arrhythmia and hypertension.  The 
veteran had a hearing before an RO hearing officer in June 
1993.  In May 1998, the Board sent the veteran a letter 
asking that he clarify whether he also wanted a Board 
hearing; the letter noted that if he did not respond in 30 
days, it would be assumed that he wanted a hearing before a 
Board member at the RO (i.e., a Travel Board hearing) and his 
case would be remanded to the RO for this purpose.  The 
Board's letter to the veteran was returned as undeliverable, 
and the Board has otherwise been unable to contact him.  It 
is assumed he wants a Travel Board hearing, and the case must 
be remanded to the RO for this purpose.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1998).  Accordingly, the case is remanded for the 
following action.

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


